Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00852-CR
____________
 
JERRY LAMONT JONES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
 Harris County, Texas
Trial Court Cause No. 1036290
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to burglary of a habitation.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on August 11, 2005, to confinement for five years in the
Institutional Division of the Texas Department of Criminal Justice; the
sentence was suspended and appellant placed on community supervision for five
years.  Subsequently, the State filed a motion to revoke community
supervision.  The motion was dismissed and the trial court modified the
conditions of appellant=s community supervision.  Appellant filed a pro se notice of
appeal.  




No
appeal may be taken from an order modifying the conditions of community
supervision.  See Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App.
2006); Basaldua v. State, 558 S.W.2d 2, 5 (Tex.Crim.App.1977); Christopher
v. State, 7 S.W.3d 224, 225 (Tex.App.‑Houston [1st Dist.] 1999, pet.
ref'd).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)